          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


JONATHAN W. VANCUREN,                     )
                                          )
                    Plaintiff,            )
                                          )
-vs-                                      )      Case No. CIV-18-1128-F
                                          )
ANDREW SAUL, Commissioner of              )
Social Security,                          )
                                          )
                    Defendant.            )
                                          )

                                      ORDER

       On August 8, 2019, this court entered an order and judgment (doc. nos. 22 and
23) reversing the Commissioner’s decision and remanding the case for further
administrative proceedings.
       Presently before the court is Plaintiff’s Motion for Attorney Fees Pursuant to
the Equal Access to Justice Act (doc. no. 24), wherein plaintiff requests an award of
attorney’s fees in the amount of $4,913.80, representing 1.30 hours of attorney work
at a rate of $202 per hour and 22.80 hours of attorney work at a rate of $204 per
hour. Defendant has responded to the motion (doc. no. 25), and in so doing, has
represented that he will not oppose plaintiff’s requested award.          Upon due
consideration of the unopposed motion, the court finds that an attorney’s fee award
in the amount of $4,913.80 for all work performed in this case is reasonable and
appropriate.
       Accordingly, Plaintiff’s Motion for Attorney Fees Pursuant to the Equal
Access to Justice Act (doc. no. 24) is GRANTED. Plaintiff is awarded attorney’s
fees under the Equal Access to Justice Act in the amount of $4,913.80. Pursuant to
Astrue v. Ratliff, 560 U.S. 586, 589 (2010), the attorney’s fees are payable to
plaintiff as the prevailing party. The check made payable to plaintiff shall be sent to
plaintiff’s counsel’s office.
        If attorney’s fees are also awarded under 42 U.S.C. § 406(b), plaintiff’s
counsel shall refund the smaller award to plaintiff pursuant to Weakley v. Bowen,
803 F.2d 575, 580 (10th Cir. 1986).
        DATED at Oklahoma City, Oklahoma, this 24th day of September, 2019.




18-1128p005.docx




                                          2
